Title: Memorial from Lucas Gibbes and Others, 12 November 1793
From: Gibbes, Lucas,et al.
To: Jefferson, Thomas


To the Honorable Thos. Jefferson Secretary of State to the United States of America.
The Memorial of Alexander S. Glass a citizen of the State of New York Thomas Mason, John Housman John Herdman William Mashiter Lucas Gibbes, Giles Mardenbro, and Henry Gibbes of the Island of St. Bartholomew, and Subjects of the King of Sweden Sheweth to your Honor
That your said Memorialists are the Owners of the Sloop Betsey and her Cargo, unjustly taken on the Coast of North America on the twenty sixth day of June last by Pierre Arcade Johanné, commander of the armed Schooner called the Citizen Genet, a vessel illegally fitted out at Charleston in the United States of America, and one of those proscribed by the President, for which said Sloop Betsey and her Cargo your memorialists have duly libelled in the District Court of the District of Maryland, where a decision has been had, that the said Court had no jurisdiction nor could hold plea of the same, And upon an appeal therefrom to the Circuit Court for the District of Maryland the same decree was affirmed and the appeal dismissed as by the records of the said
 
proceedings under the Seal of the said Court herewith Exhibited to your Honor will appear.
Your memorialists therefore finding that they cannot obtain restitution of their property by the Judgment or a decree of any of the Courts of Judicature of the United States, they not being competent to take cognizance of the same, are constrained to apply to your Honor for your interposition, and to pray your Honor to take their case into consideration and to order the restoration thereof to them in such manner as to your Honor shall seem proper.
Philadelphia 12. Novr. 1793.

Lucas Gibbes for Self and the other Libellants

